              Case 2:19-cr-00253-RSL Document 35 Filed 08/17/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                      No. CR19-253-RSL
11                            Plaintiff,
                                                    ORDER OF FORFEITURE
12                      v.
13
     MATTHEW WHITE,
14
                              Defendant.
15
16
17         THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 an Order of Forfeiture ("Motion") seeking to forfeit, to the United States, the Defendant
19 Matthew White’s interest in the following property:
20         A judgment for a sum of money in the amount of $281,970.97, representing the
           proceeds the Defendant obtained as a result of his commission of Wire Fraud, in
21
           violation of 18 U.S.C. § 1343. The United States has agreed it will request the
22         Attorney General apply any amounts it collects toward satisfaction of this forfeited
           sum to the restitution that is ordered. The United States also agreed that any
23
           amount the Defendant pays toward restitution will be credited against this
24         forfeited sum.
25         The Court, having reviewed the United States’ Motion, as well as the other papers
26 and pleadings filed in this matter, hereby FINDS entry of an Order of Forfeiture is
27 appropriate because:
28

     Order of Forfeiture - 1                                          UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     United States v. Matthew White, CR19-253-RSL                      SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
                 Case 2:19-cr-00253-RSL Document 35 Filed 08/17/21 Page 2 of 3




 1          x        The proceeds of Wire Fraud, in violation of 18 U.S.C. § 1343, are
 2                   forfeitable pursuant to 18 U.S.C. §981(a)(1)(C), by way of 28 U.S.C.
 3                   § 2461(c);
 4          x        In his plea agreement, the Defendant agreed to forfeit the above-identified
 5                   sum pursuant to 18 U.S.C. §981(a)(1)(C) and 28 U.S.C. § 2461(c), as it
 6                   reflects the proceeds he obtained from his commission of the offense (Dkt.
 7                   No. 11, ¶ 8); and,
 8          x        This sum of money is personal to the Defendant; pursuant to Federal Rule
 9                   of Criminal Procedure ("Fed. R. Crim. P.") 32.2(c)(1), no third-party
10                   ancillary process is required before forfeiting it.
11
12          NOW, THEREFORE, THE COURT ORDERS:
13          1.       Pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and his plea
14 agreement, the Defendant's interest in the above-identified sum of money is fully and
15 finally forfeited, in its entirety, to the United States;
16          2.       Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) – (B), this Order will become
17 final as to the Defendant at the time he is sentenced; it will be made part of the sentence;
18 and it will be included in the judgment;
19          3.       No right, title, or interest in the identified sum of money exists in any party
20 other than the United States;
21          4.       Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy this sum of money,
22 in whole or in part, the United States may move to amend this Order, at any time, to
23 include substitute property having a value not to exceed this sum of money; and,
24
25 ///
26
27
28 ///

      Order of Forfeiture - 2                                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Matthew White, CR19-253-RSL                           SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                 Case 2:19-cr-00253-RSL Document 35 Filed 08/17/21 Page 3 of 3




 1          5.       The Court will retain jurisdiction in this case for the purpose of enforcing
 2 this Order, as necessary.
 3
 4          IT IS SO ORDERED.
 5
 6          DATED this 17th day of August, 2021.
 7
 8
 9
                                                     THE HON. ROBERT S. LASNIK
10
                                                     UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16 Presented by:
17
       s/ Michelle Jensen
18   MICHELLE JENSEN
     Assistant United States Attorney
19
     United States Attorney’s Office
20   700 Stewart Street, Suite 5220
     Seattle, WA 98101
21
     (206) 553-2619
22   Michelle.Jensen@usdoj.gov
23
24
25
26
27
28

      Order of Forfeiture - 3                                             UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Matthew White, CR19-253-RSL                         SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
